Exhibit 10.1
 
2011 AMENDED AND RESTATED
ACCO BRANDS CORPORATION
INCENTIVE PLAN
 
1.     Purpose of Plan.
 
The purpose of this 2011 Amended and Restated ACCO Brands Corporation Incentive
Plan (the “Plan”) is to amend and fully restate the previously amended and
restated ACCO Brands Corporation 2005 Incentive Plan to aid ACCO Brands
Corporation (“ACCO”) and its Subsidiaries (with ACCO, collectively, the
“Company”) in achieving superior long-term performance through attracting,
retaining and motivating the best available Key Employees and Non-Employee
Directors.  The Plan seeks to achieve this purpose through providing incentives
linked to value creation for shareholders and achievement of certain long-term
strategic and financial goals.
 
2.     Definitions.
 
As used in the Plan, the following words shall have the following meanings:
 
(a) “Award” means an award granted to a Participant pursuant to the Plan
including, without limitation, an award of an Option, SAR, Restricted Stock,
Restricted Stock Unit, Performance Award, Cash-Based Award or Other Stock-Based
Award, or any combination of the foregoing.
 
(b) “Board of Directors” means the Board of Directors of ACCO.
 
(c) “Cash-Based Award” means an Award granted pursuant to Section 9(b).
 
(d) “Change in Control” has the meaning set forth in Section 13(b)(i).
 
(e) “Code” means the Internal Revenue Code of 1986, as amended.
 
(f) “Committee” means the Compensation Committee of the Board of
Directors.  References to the Committee under the Plan shall, for all purposes
respecting Director Awards, mean exclusively the Board of Directors.
 
(g) “Common Stock” means common stock, par value $.01 per share, of ACCO.
 
(h) “Covered Employee” means any Key Employee who is or is reasonably expected
to be a “covered employee” under Section 162(m) of the Code.
 
(i) “Covered Employee Performance Objectives” has the meaning set forth in
Section 8.
 
(j) “Director Award” means an Award, other than an Incentive Stock Option Award,
made to a Non-Employee Director pursuant to the Plan.
 
 
 
 

--------------------------------------------------------------------------------

 
 
(k) “Disability” means totally and permanently disabled as from time to time
defined under the long-term disability plan of the Company or a Subsidiary
applicable to the Participant or, in the case in which there is no applicable
plan, a total and permanent disability as defined in Section 22(e)(3) of the
Code (or any successor Section); provided, however, that to the extent an amount
payable under this Plan which constitutes a deferral of compensation pursuant to
Section 409A of the Code would become payable upon Disability, “Disability” for
purposes of such payment shall not be deemed to have occurred unless the
disability also satisfies the requirements of Treasury Regulation Section
1.409A-3.  Subject to the approval of the Committee, a different definition of
Disability may be applicable to a Participant employed outside the United States
who is subject to local disability laws and programs and as set forth in the
Participant’s Award.
 
(l) “Effective Date” has the meaning set forth in Section 18.
 
(m) “Exchange Act” means the Securities Exchange Act of 1934, as amended.
 
(n) “Fair Market Value” means the average of the high and low sales prices of a
Share on the New York Stock Exchange, Inc. composite tape (or if Common Stock is
not then traded on the New York Stock Exchange, on the stock exchange or
over-the-counter market on which Common Stock is principally trading) on the
date of measurement, and if there were no trades on such measurement date, on
the first day on which a trade occurred next succeeding such measurement date.
 
(o) “Incentive Stock Option” means a stock option to purchase Shares which
qualifies as an incentive stock option under Section 422 of the Code.
 
(p) “Key Employee” means any employee of the Company, including an officer,
selected by the Committee for a grant of an Award.
 
(q) “Non-Employee Director” means any member of the Board of Directors who is
not an employee of ACCO or a Subsidiary.
 
(r) “Nonqualified Stock Option” means a stock option to purchase Shares which
does not qualify as an Incentive Stock Option.
 
(s) “Option” means an Incentive Stock Option, a Nonqualified Stock Option or an
option granted to a Participant pursuant to Section 16.
 
(t) “Other Stock-Based Award” means an Award granted to a Participant pursuant
to Section 9(a).
 
(u) “Participant” means a Key Employee or a Non-Employee Director who is a
participant under the Plan.
 
(v) “Performance Award” means an Award of Performance Stock, Performance Stock
Units and other Awards granted to a Participant pursuant to Section 8.
 
 
 
2

--------------------------------------------------------------------------------

 
 
(w) “Performance Period” means the period specified with respect to a
Performance Award during which specified performance criteria are to be
measured.
 
(x) “Performance Stock” means Shares granted to a Participant pursuant to
Section 8 subject to the attainment of performance objectives and other
restrictions on transfer and the incidents of ownership as the Committee may
determine.
 
(y) “Performance Stock Unit” means an Award granted to a Participant pursuant to
Section 8 that entitles a Participant to receive payment of a Share, or of a
cash amount equal to the Fair Market Value of a Share, subject to the attainment
of performance objectives and other terms and conditions as the Committee may
determine.
 
(z) “Restricted Stock” means Shares granted to a Participant pursuant to
Section 7 subject to restrictions on transfer and such other restrictions on
incidents of ownership as the Committee may determine.
 
(aa) “Restricted Stock Unit” means an Award granted to a Participant pursuant to
Section 7 that entitles a Participant to receive payment of a Share, or of a
cash amount equal to the Fair Market Value of a Share, subject to forfeiture and
other terms and conditions as the Committee may determine.
 
(bb) “Restriction Period” has the meaning set forth in Section 7(d).
 
(cc) “Retirement” means (i) the Participant’s termination of employment on or
after attaining age 55 and completion of at least five years of service with the
Company, provided that Retirement shall not include termination of employment by
reason of failure to maintain work performance standards, violation of Company
policies or dishonesty or other misconduct prejudicial to the Company, or
(ii) retirement from service as a member of the Board of Directors by a
Non-Employee Director after five or more years of service as a Non-Employee
Director of ACCO.  For this purpose, “employment” and “service” shall include
employment as an employee with, or service as a member of the Board of Directors
of, any Company (or its predecessor) prior to August 17, 2005.
 
(dd) “SAR” means a stock appreciation right, granted pursuant to Section 6, to
receive Shares having an aggregate Fair Market Value, on the date of exercise of
such stock appreciation right, equal to (i) the amount by which the Fair Market
Value of all Shares, whether or not subject to an Option (or part thereof), in
respect of which such stock appreciation right was granted exceeds (ii) the
exercise price of said stock appreciation right per Share, or Option (or part
thereof) if awarded in connection with an Option.  In lieu of payment in Shares,
the Committee may determine at the time of grant as set forth in the Award for
the Company to pay such excess in cash or a combination of such Shares and
cash.  “SAR” shall also mean a stock appreciation right granted pursuant to
Section 16.
 
(ee) “Share” means one share of the Common Stock.
 
 
 
3

--------------------------------------------------------------------------------

 
 
(ff) “Subsidiary” means any corporation or entity, other than ACCO, in an
unbroken chain of corporations or other entities beginning with ACCO, if each of
the corporations or other entities other than the last corporation or entity in
the unbroken chain owns 50% or more of the voting stock in one of the other
corporations in such chain, except that with respect to Incentive Stock Options,
“Subsidiary” means “subsidiary corporation” as defined in Section 424(f) of the
Code.
 
3.   Administration of Plan.
 
(a) The Committee may from time to time grant such Awards under the Plan to such
Key Employees and in such form and having such terms, conditions and limitations
as the Committee may determine, as provided under the Plan.  The provisions of
Awards need not be the same with respect to each Participant.
 
(b) The Plan shall be administered by the Committee whose members shall be
appointed by the Board of Directors and be comprised of at least three members
of the Board of Directors.  The members of the Committee shall qualify to
administer the Plan for purposes of Rule 16b-3 (and any other applicable rule)
promulgated under Section 16(b) of the Exchange Act, shall be independent
directors under the New York Stock Exchange rules and shall be outside directors
for purposes of Section 162(m) of the Code.  The Committee may adopt its own
rules of procedure, and the action of a majority of the Committee, taken at a
meeting, or taken without a meeting by unanimous written consent of the members
of the Committee, shall constitute action by the Committee.  The Committee shall
have the power and authority to administer, construe and interpret the Plan, to
make rules for carrying it out and to make changes in such rules, and to correct
any defect, supply any omission and reconcile any inconsistency in the
Plan.  The Committee’s determinations under the Plan need not be uniform and may
be made by it selectively among eligible persons who receive, or are eligible to
receive, Awards under the Plan, whether or not such persons are similarly
situated.  The Committee may delegate to an officer the right to designate Key
Employees of the Company (other than the delegate or officers of ACCO) to be
granted Awards and the number of Shares or cash subject to such Awards granted
to each such Key Employee, provided that the aggregate number of Shares to be so
granted and their terms and conditions shall be determined by the
Committee.  The Committee may delegate to ACCO employees certain administrative,
reporting and other similar tasks.  Notwithstanding the foregoing, Director
Awards shall be granted by, and shall be administered by, the Board of Directors
in accordance with Section 5.
 
4.   Limitations and Conditions.
 
(a) The total number of Shares that may be issued pursuant to Awards made under
the Plan, including Incentive Stock Options, is 5,265,000 Shares.  Awards under
the Plan shall reduce the number of Shares thereafter available for Awards on
the basis of: (i) one Share for each such Share issued as an Award of SARs or
Options and (ii) 1.58 Shares for each such Share issued as an Award other than
SARs and Options (such Awards other than SARs and Options being “Full Value
Awards”).  To the extent Shares subject to a Full Value Award again become
available for issuance for reasons
 
 
 
4

--------------------------------------------------------------------------------

 
 
described in Section 4(c), such Shares shall be available for issuance as Full
Value Awards.
 
(b) Not more than 500,000 Shares may be made subject to Options, and not more
than 500,000 Shares may be made subject to SARs, under the Plan annually to any
Key Employee.  No Performance Award shall be granted during any Performance
Period to any Key Employee having an aggregate maximum dollar value in excess of
$10,000,000 or an aggregate maximum amount in excess of 500,000 Shares.  Not
more than 750,000 Shares may be made subject to Restricted Stock and Restricted
Stock Unit Awards under the Plan annually to any Key Employee.  The foregoing
limitations on Option, SAR, Restricted Stock, Restricted Stock Unit and
Performance Awards shall be applied in a manner consistent with the requirements
of Section 162(m) of the Code.  The number of Shares, and the limitations
thereon, which may be issued pursuant to this Section 4 shall be subject to
adjustment by the events set forth in Section 13(a).
 
(c) Any Shares that have been made subject to an Award that are not issued or
are cancelled by reason of the failure to achieve applicable performance
objectives under, or the forfeiture, termination, surrender, cancellation or
expiration of, such Award shall again be available for award and shall not be
considered as having been theretofore made subject to award.  Shares shall not
again be available for award if such Shares are surrendered or withheld as
payment of either the exercise price of an Option or SAR or of withholding taxes
in respect of any Award.  The exercise or settlement of an SAR Award shall
reduce the Shares available under the Plan by the total number of Shares to
which the exercise or settlement of the SAR Award relates, not just the net
amount of Shares actually issued upon exercise or settlement; Shares not issued
upon exercise or settlement under such Award shall not again be available for
award under the Plan.   Awards settled solely in cash shall not reduce the
number of Shares available for issuance under the Plan.  Any Shares subject to
an Option Award (or part thereof) that is cancelled upon exercise of an SAR when
settled wholly or partially in Shares shall to the extent of such settlement in
Shares be treated as if the Option itself had been exercised and such Shares
received in settlement of the SAR shall no longer be available for award.
 
(d) In the event that the Company makes an acquisition or is a party to a merger
or consolidation and ACCO assumes the options or other awards consistent with
the purpose of this Plan of the company acquired, merged or consolidated which
are administered pursuant to this Plan, Shares subject to the assumed options or
other award shall not reduce the total number of Shares that may be made subject
to Awards under this Plan pursuant to Section 4(a).
 
(e) No Award shall be made or granted under the Plan after the tenth anniversary
of the Effective Date, but the terms of Awards granted on or before the
expiration thereof may extend beyond such expiration.  At the time an Award is
granted or amended or the terms or conditions of an Award are changed, the
Committee may provide for limitations or conditions on such Award.  The terms of
the Plan as in effect prior to the Effective Date shall govern all awards
granted under the Plan prior to the Effective Date.
 
 
 
5

--------------------------------------------------------------------------------

 
 
(f) No Award or portion thereof shall be transferable by the Participant
otherwise than by will or by the laws of descent and distribution, except that
an Option and related SAR may be transferred pursuant to a domestic relations
order or by gift to a family member of the holder to the extent permitted in the
applicable Award.  An SAR that is granted in respect of an Option shall never be
transferred except to the transferee of such Option.  During the lifetime of the
Participant, an Option or SAR shall be exercisable only by the Participant
unless it has been transferred to an immediate family member of the holder or to
a trust for the benefit of such immediate family members, in which case it shall
be exercisable only by such transferee.  For the purpose of this provision, a
“family member” shall have the meaning set forth in the General Instructions to
Form S-8 Registration Statement under the Securities Act of 1933.
 
(g) No person who receives an Award under the Plan which includes Shares or the
right to acquire Shares shall have any rights of a stockholder (i) as to Shares
to be delivered under an Option until, after proper exercise of the Option and
such Shares have been recorded on ACCO’s official stockholder records as having
been issued or transferred, (ii) as to Shares to be delivered following exercise
of an SAR until, after proper exercise of the SAR and determination by the
Committee to make payment therefor in Shares, such Shares shall have been
recorded on ACCO’s official stockholder records as having been issued or
transferred, or (iii) as to Shares to be delivered pursuant to Awards of
Restricted Stock or Restricted Stock Units, Performance Awards or Other
Stock-Based Awards, until such Shares shall have been recorded on ACCO’s
official stockholder records as having been issued or transferred.
 
(h) No fractional Shares shall be issued or delivered pursuant to this Plan or
any Award.  The Committee shall determine whether cash, Awards or other property
shall be issued or paid in lieu of fractional Shares or whether such fractional
Shares or any rights thereto shall be forfeited or otherwise eliminated.
 
(i) Nothing contained herein shall affect the authority of the Company to
terminate any Key Employee’s employment at any time for any reason.
 
(j) Nothing contained herein shall be deemed to create the right in any
Non-Employee Director to remain a member of the Board of Directors, to be
nominated for reelection or to be reelected as such or, after claiming to be
such a member, to receive any Director Award under the Plan to which he or she
is not already entitled with respect to any year.
 
(k) An Award may provide, in the sole discretion of the Committee, for a
Participant’s elective or mandatory deferral of payment thereunder pursuant to
the terms and conditions of any deferred compensation plan or program adopted by
ACCO (or applicable Subsidiary) and such other terms and conditions as the
Committee shall determine.  Any such deferral and payment of an Award
thereunder, or the payment of any Award hereunder, shall be made at such time
(or times) and on such basis as satisfies the provisions of Section 409A of the
Code and regulations thereunder.
 
 
 
6

--------------------------------------------------------------------------------

 
 
5.   Director Awards.
 
At such times as the Board may determine, the Board may, in its sole discretion,
grant to each Non-Employee Director, or to one or more designated Non-Employee
Directors, a Director Award which may be an Award of Nonqualified Stock Options
(and not Incentive Stock Options), SARs, Restricted Stock, Restricted Stock
Units, Performance Awards, Other Stock-Based Awards or Cash-Based Awards, or any
combination thereof.  The terms and conditions of Director Awards shall be as
provided in the Director Award which shall be consistent with the provisions of
this Plan.  The Board of Directors shall have the exclusive authority to
administer and interpret Director Awards and the Plan with respect to Director
Awards.
 
6.   Awards of Options and SARs.
 
The terms and conditions with respect to each Award of Options and SARs under
the Plan shall be subject to such terms and conditions as are determined by the
Committee, consistent with the following:
 
(a) With respect to an Award of Options:
 
(i) The Option exercise price per Share shall not be less than the Fair Market
Value prevailing on the date that the Option is granted.
 
(ii) The Option shall be exercisable in whole or in part from time to time
during the period beginning at the completion of the required employment period,
or service period for a Non-Employee Director, and the satisfaction of any
performance objectives as specified, in the discretion of the Committee, in the
Option Award, and ending at the expiration of seven years from the date of grant
of the Option, unless an earlier expiration date shall be stated in the Option
Award or the Option shall cease to be exercisable pursuant to Section 6(d) or
Section 6(e). Except as otherwise determined by the Committee, the period of
required employment of a Key Employee for an Award of Options shall be three
years, during which period the Award shall become exercisable as to one-third of
the Award on each of the first three anniversaries of the date the Award.
 
(iii) The agreement evidencing the Award shall indicate whether the Option is
intended to be an Incentive Stock Option or a Nonqualified Stock Option.  To the
extent that the aggregate Fair Market Value of Shares with respect to which
Incentive Stock Options are exercisable for the first time by any Key Employee
during any calendar year exceeds $100,000, such Options shall be treated as
Nonqualified Stock Options.  The foregoing limitation shall be applied by taking
Options into account in the order in which they were granted.  For purposes of
the foregoing, the Fair Market Value of any Share shall be determined on the
date of the Award of the Option.  In the event the foregoing results in a
portion of an Incentive Stock Option exceeding the $100,000 limitation, only
such excess shall be treated as a Nonqualified Stock Option.
 
 
 
7

--------------------------------------------------------------------------------

 
 
(iv) Payment in full of the Option exercise price shall be made upon exercise of
each Option and may be made in cash, by the delivery of Shares having a Fair
Market Value equal to the Option price, or by a combination of cash and such
Shares whose Fair Market Value together with such cash shall equal the Option
price.  The Committee may also permit Participants, either on a selective or
aggregate basis, simultaneously to exercise Options and sell the Shares thereby
acquired pursuant to a brokerage or similar arrangement, approved in advance by
the Committee, and use the proceeds from such sale as payment of the purchase
price of such Shares.
 
(b) With respect to an Award of SARs, such SAR may be granted either (x) at the
time of grant of an Option or at any time prior to the expiration of the Option
term, in respect of all or part of such Option to the Participant who has been
granted the Option or (y) as a stand-alone Award to a Participant, provided
that, at the time of Award of SARs, the Participant is a Key Employee or a
Non-Employee Director, and have such other terms and conditions as are
consistent with the following:
 
(i) The SAR exercise price per Share shall not be less than the Fair Market
Value prevailing on the date that the SAR is granted.
 
(ii) The SAR shall be exercisable in whole or in part from time to time during
the period beginning at the completion of the required employment period, or
service period for a Non-Employee Director, and the satisfaction of any
performance objectives as specified, in the discretion of the Committee, in the
SAR Award, and ending at the expiration of seven years from the date of grant of
the SAR, unless an earlier expiration date shall be stated in the SAR Award or
the SAR shall cease to be exercisable pursuant to Section 6(d) or Section
6(e).  Except as otherwise determined by the Committee, the period of required
employment of a Key Employee for an Award of SARs shall be three years, during
which period the Award shall become exercisable as to one-third of the Award on
each of the first three anniversaries of the date the Award.
 
(iii) To the extent an Option is exercised in whole or in part, any SAR granted
in respect of such Option (or part thereof) shall terminate and cease to be
exercisable.  To the extent an SAR is exercised in whole or in part, an Option
(or part thereof) in respect of which such SAR was granted shall terminate and
cease to be exercisable.
 
(iv) An SAR granted in respect of an accompanying Option shall be exercisable
only during the period in which such Option (or part thereof) is exercisable.
 
(v) To the extent that an SAR may be settled in cash pursuant to the terms of
the Award, the Committee shall have sole discretion to determine the form in
which payment will be made following exercise of an SAR from one of:
 
 
 
8

--------------------------------------------------------------------------------

 
 
(A) by payment in Shares having an aggregate Fair Market Value equal to the
amount of cash that otherwise would have been paid;
 
(B) by payment in cash; or
 
(C) by payment in a combination of such Shares and cash.
 
(vi) To the extent that any SAR that shall have become exercisable, and shall
not have been exercised or thereafter cancelled or, by reason of any termination
of employment of a Key Employee or cessation of service of a Non-Employee
Director, become non-exercisable, the SAR shall be deemed to have been exercised
automatically without any notice of exercise on the last day on which its
related Option is exercisable or, if not issued in respect of an Option, the
date of expiration set forth in the SAR Award, provided that any conditions or
limitations on its exercise (other than notice of exercise) are satisfied and
the SAR shall then have value.  Such exercise shall be deemed to specify that,
subject to determination by the Committee as provided in Section 6(b)(v) and the
SAR being authorized to be settled in cash, the holder elects to receive cash
and that such exercise of an SAR shall be effective as of the time of the
exercise.
 
(c) The holder of an Option or SAR shall exercise the Option or SAR in whole or
in part by notice to the Secretary of ACCO or his delegate, in writing
(including electronic) on a form approved by the Committee or its delegate, in
accordance with the terms of the Award.  Any exercise shall be effective as of
the date specified in the notice of exercise, but not earlier than the date the
notice of exercise, together with, in the case of exercise of an Option, payment
in full of the Option exercise price, is actually received and in the hands of
the Secretary of ACCO or his delegate (except as otherwise may be permitted
pursuant to Section 6(a)(iv)).
 
(d) Except as otherwise determined by the Committee, if a Participant’s
employment with the Company or a status as a Non-Employee Director ceases, the
Participant’s Options and SARs, to the extent then exercisable, shall terminate
and cease to be exercisable ninety days following the date of such termination
or cessation of service.  All Options and SARs that are not exercisable upon
such a termination of employment or cessation of status as a Non-Employee
Director shall thereupon be forfeited and terminate.
 
(e) If a Participant’s employment with the Company or status as a Non-Employee
Director terminates by reason of death, Disability or Retirement, the
Participant’s Options and SARs shall, to the extent then exercisable, shall
continue to be exercisable for five years following the date of death,
Disability or Retirement, unless the Committee shall determine that a longer
such exercise period shall apply, but not after the expiration date stated in
the Option or SAR Award and shall cease to be exercisable thereafter; provided,
a Nonqualified Stock Option and an SAR may be exercised within one year
following the date of death even if later than such expiration date.
 
 
 
9

--------------------------------------------------------------------------------

 
 
(f) In the case of a Participant whose principal employer is a Subsidiary, such
Participant’s employment shall be deemed to be terminated for purposes of this
Section 6 as of the date on which such principal employer is no longer a
Subsidiary.
 
(g) Repricing of Options and SARs shall not be permitted except as provided
under Section 13.  For this purpose, a “repricing” means any of the following
(or any other action that has the same effect as any of the
following):  (A) changing the terms of an Option or SAR to lower its Option or
SAR exercise price; (B) any other action that is treated as a “repricing” under
generally accepted accounting principles or applicable shareholder approval
listing requirements under the New York Stock Exchange (or any other exchange or
over-the-counter market on which Common Stock is principally traded); and
(C) clause (B) to the contrary notwithstanding, canceling an Option or SAR at a
time when its Option or SAR price is equal to or less than the Fair Market Value
of the underlying stock in exchange for another Option or SAR, restricted stock
or other equity award, whether voluntary or involuntary.
 
7.   Awards of Restricted Stock and Restricted Stock Units.
 
The terms and conditions with respect to each Award of Restricted Stock and
Restricted Stock Units under the Plan shall be consistent with the following:
 
(a) Restricted Stock and Restricted Stock Unit Awards shall be subject to such
restrictions and other terms and conditions and, respecting Restricted Stock
Unit Awards, conditions on payment, as are determined by the Committee.
 
(b) Awards of Restricted Stock shall be registered in the name of the
Participant and shall be held in book-entry form subject to ACCO’s instructions
until the terms, conditions and restrictions applicable to such Award
lapse.  The Committee may require that, as a condition of any Award of
Restricted Stock, the Participant shall have delivered a stock power, endorsed
in blank, relating to the Common Stock covered by such Award.  Subject to
Section 4(g) and Section 11, and except as otherwise provided in this Section
7(b), the Participant shall have, with respect to Shares of Restricted Stock
issued to such Participant under the Plan, all of the rights of a holder of
Common Stock of ACCO.
 
(c) Awards of Restricted Stock and Restricted Stock Units shall be subject to
the following restrictions:
 
(i) For purposes of an Award of Restricted Stock, the “Restriction Period” shall
be the period commencing on the date of such Award and ending on the date that
all restrictions under the Award lapse.  For the purpose of an Award of
Restricted Stock Units, the “Restriction Period” shall be the period commencing
on the date of the Award and ending on the date that the Award Participant
satisfies all terms and conditions for which the Award becomes nonforfeitable
(in whole or in part).  Notwithstanding the foregoing, the Restriction Period
for Awards of Restricted Stock and Restricted Stock Units shall be for a period
ending not earlier than the third anniversary of the date of the
 
 
 
10

--------------------------------------------------------------------------------

 
 
Award, except (A) for Awards, in the aggregate, for such number of Shares not
exceeding 5% of the available Shares for Award under the Plan at the time of the
Award, and (B) as otherwise specifically provided in the following subsections
of this Section 7(c) of the Plan.
 
(ii) Subject to the provisions of the Plan and the applicable Restricted Stock
Award, during the Restriction Period, the Participant shall not be permitted to
sell, assign, transfer, pledge or otherwise encumber such Shares of Restricted
Stock.  Upon the lapse of the Restriction Period with respect to any Restricted
Stock without a forfeiture thereof (in whole or in part), ACCO’s transfer agent
will be notified that the transfer of such Restricted Stock shall no longer be
subject to the terms, conditions and restrictions under the Award.
 
(iii) Unless otherwise provided in the Award, payment in respect of Restricted
Stock Units shall be made not later than the fifteenth day of the third month of
the fiscal year of the Company following the fiscal year in which the
Restriction Period lapses without forfeiture of Restricted Stock Units in whole
or in part.  Payment may be made in cash (valued at the Fair Market Value on the
date that the Award becomes payable), in Shares, or partly in cash and partly in
Shares, as provided in the applicable Award.
 
(iv) Except to the extent otherwise determined by the Committee, upon
termination of a Participant’s employment or service with the Company during the
Restriction Period for any reason other than death, Disability or Retirement,
all Shares of Restricted Stock or Shares represented by Restricted Stock Units
under the Award during the Restriction Period and that are then still subject to
restriction or forfeiture shall be forfeited by the Participant and shall
terminate.
 
(v) Except as otherwise determined by the Committee, upon termination of a
Participant’s employment or service with the Company during the Restriction
Period by reason of the Participant’s death, Disability or Retirement, a
prorated portion of the Shares of Restricted Stock under each such Award shall
become unrestricted, and a prorated portion of the Shares represented by
Restricted Stock Units under each such Award shall become nonforfeitable and
payable, with such proration to be based on the portion of the Restriction
Period elapsed through the date of such termination; as of such termination, the
remaining portion of such Award that does not become unrestricted or
nonforfeitable pursuant to this Section 7(d)(v) shall be forfeited and
terminate.
 
8.   Performance Awards.
 
The terms and conditions with respect to each Performance Award under the Plan
shall be consistent with the following:
 
(a) Performance Awards may be granted as Performance Stock, Performance Stock
Units payable in Shares or cash, or a combination thereof, subject to the
attainment of performance objectives and such other terms and conditions as the
Committee shall
 
 
 
11

--------------------------------------------------------------------------------

 
 
determine. The Committee shall determine the nature, length and starting date of
the Performance Period for each Performance Award, which shall be at least one
year, the performance objectives to be used in valuing the amount earned under
Performance Awards, the range of dollar values or the number of Shares, or
combination thereof, to be received by the Participant at the end of the
Performance Period if and to the extent that the performance objectives have
been achieved, and shall certify the extent to which Performance Awards have
been earned. The performance objectives shall include a minimum performance
standard below which no payment shall be made and a maximum performance level
above which no further amount of payment shall be made. Performance Periods may
overlap and Participants may participate simultaneously with respect to
Performance Awards that are subject to different Performance Periods and
different performance objectives. Performance objectives, and other terms of the
Award, may vary from Participant to Participant and between groups of
Participants.  Performance Awards to Covered Employees that are intended to
satisfy Section 162(m) of the Code shall be based upon one or more of the
following strategic, financial, net asset or share price performance goals:
revenues; operating income; operating company contribution; cash flow; cash flow
from operations; earnings before one or more of interest, taxes, depreciation
and amortization; income from continuing operations; net asset turnover; net
income; earnings per share; earnings per share from continuing operations;
economic value added; operating margin; return on equity, assets, net assets or
net tangible assets; return on invested capital; return on capital employed;
return on total capital; economic profit; working capital efficiency; cost
reductions; improvement in cost of goods sold; inventory sales ratio; earnings
growth; revenue growth, gross margin, total return to stockholders, cost
reduction, economic value added – or EVA® (net operating profit after tax minus
the sum of capital multiplied by the cost of capital) or leverage ratio (each
and collectively, “Covered Employee Performance Objectives”), whether applicable
to the Company or any relevant Subsidiary or business unit, or any combination
thereof, as the Committee may deem appropriate. Unless the Committee shall
otherwise provide in the Performance Award, to the extent that the performance
objectives under an Award have been satisfied, the Award shall be paid not later
than the fifteenth day of the third month of the fiscal year of the Company
following the fiscal year in which the end of the Performance Period occurs.
 
(b) The Committee may adjust the performance objectives and measurements
applicable to Performance Awards to take into account changes in law and
accounting and tax rules and to make such adjustments as the Committee deems
necessary or appropriate to reflect the inclusion or exclusion of the impact of
extraordinary or unusual items, events or circumstances, provided that no
adjustment shall be made which would result in an increase in the compensation
of any Covered Employee for the applicable year.  The Committee also may adjust
the performance objectives and measurements applicable to Performance Awards and
thereby reduce the amount to be received by any Participant pursuant to such
Awards if and to the extent that the Committee deems it appropriate, provided
that no such reduction shall be made on or after the date of a Change in
Control.
 
(c) Except as otherwise determined by the Committee, if prior to the end of a
Performance Period a Participant’s employment or service with the Company
terminates
 
 
 
12

--------------------------------------------------------------------------------

 
 
other than by reason of the Participant’s death, Disability or Retirement, then
such Participant shall not be entitled to any payment with respect to the
outstanding Performance Awards relating to such Performance Period.
 
(d) Except as otherwise determined by the Committee, upon termination of a
Participant’s employment or service with the Company during the Performance
Period by reason of the Participant’s death, Disability or Retirement, subject
to the attainment of the performance objectives set forth in the Award, a
prorated portion of the Shares of Performance Stock under each such Award shall
become unrestricted, and a prorated portion of the Shares represented by
Performance Stock Units under each such Award shall become nonforfeitable and
payable, with such proration to be based on the portion of the Performance
Period elapsed through the date of such termination; as of such termination, the
remaining portion of such Award that does not become unrestricted or
nonforfeitable pursuant to this Section 8(d) shall be forfeited and terminate.
 
9.   Other Stock-Based Awards and Cash-Based Awards.
 
(a) The Committee may grant other Awards under the Plan to Participants pursuant
to which Shares are or may in the future be acquired, or Awards denominated in
stock units payable in Shares, including Awards valued using measures other than
the Fair Market Value of Shares.  Such Other Stock-Based Awards may be granted
alone, in addition to or in tandem with any Award of any other type provided for
grant under the Plan and shall be consistent with the purposes of the Plan.
 
(b) The Committee may grant Cash-Based Awards to Participants in such amounts
and upon such terms, including the satisfaction of specific performance
objectives pursuant to Section 8 (including, Covered Employee Performance
Objectives pursuant to Awards to Covered Employees intended to satisfy the
provisions of Section 162(m) of the Code), as the Committee may determine.  Each
Cash-Based Award shall specify a payment amount or payment range, to the extent
earned or otherwise payable, as determined by the Committee.
 
(c) The Committee shall determine the extent to which the Participant shall be
entitled to payment of an Other Stock-Based Award or Cash-Based Award upon a
termination of employment or termination of service as a Non-Employee Director,
which provisions reflected in an Award Agreement need not be uniform among all
such Awards.
 
(d) Except as otherwise determined by the Committee, any Other Stock-Based Award
and Cash-Based Award that becomes payable in accordance with its terms shall be
paid not later than the fifteenth day of the third month of the fiscal year of
the Company following the fiscal year in which the Award becomes nonforfeitable.
 
10.   Covered Employee Annual Incentive Awards.
 
(a) The Committee may designate Covered Employees and other Key Employees to be
eligible to receive an annual incentive Award, payable in cash, Shares or a
combination of cash and Shares, which shall be earned and payable based on the
 
 
 
13

--------------------------------------------------------------------------------

 
 
satisfaction of Covered Employee Performance Objectives (and such other
performance objectives as may be applicable to Key Employees other than Covered
Employees) designated by the Committee in such Award.  The Covered Employee
Performance Objectives shall be established by the Committee on or before the
ninetieth day of the annual performance period to which such Award relates, and
may include the establishment of an incentive pool to be allocable, to the
extent earned, among Covered Employees and other participating Key
Employees.  The Award may include such other terms and conditions as the
Committee determines, including, without limitation, the Covered Employee’s
eligibility for a payment upon a termination of employment prior to the last day
of the annual performance period or prior to the day when such Awards are paid.
No Covered Employee shall receive an annual incentive Award under this
Section 10 in excess of the lesser of (i) 50% of any incentive pool established
by the Committee hereunder and (ii) $3,000,000.
 
(b) As soon as practicable after the end of the annual performance period, with
respect to each Covered Employee, the Committee shall certify the amount payable
to the Covered Employee pursuant to the Awards under this Section 10 based on
the attainment of the applicable Covered Employee Performance Objectives set
forth in the Award (including a determination of the amount of any incentive
pool).  The Committee shall not have discretion to increase the amount earned
and payable to a Covered Employee over the amount determined pursuant to the
terms of any incentive pool and the applicable Award.  The Committee shall have
the authority to exercise negative discretion to reduce the amount otherwise
earned and payable under any such incentive pool and the Award.  Unless the
Committee otherwise determines in the Award, annual incentive Awards shall be
payable not later than the fifteenth day of the third month following the last
day of the annual performance period.
 
11.   Dividends; Dividend Equivalents.
 
(a) Any Award under the Plan (other than Awards of Options, SARs or pursuant to
Section 10) which is outstanding on a dividend record date for Common Stock may,
in the discretion of the Committee, earn (i) dividends in the case of Restricted
Stock Awards, Performance Stock Awards or Other Stock-Based Awards or
(ii) dividend equivalents in the case of all other such Awards in an amount
equal to the cash or stock dividends or other distributions that would have been
paid on the Shares covered by such Award had such covered Shares been issued and
outstanding on such dividend record date.  Any such dividends and dividend
equivalents shall be paid on terms and conditions as determined by the
Committee.
 
(b) Without limiting the foregoing, the Committee may provide in a Restricted
Stock, Performance Stock Award or Other Stock-Based Award that cash dividends
shall be deemed paid and immediately automatically reinvested in additional
Shares which shall be treated as Restricted Stock, Performance Stock or Shares
under an Other Stock-Based Award, and dividends payable in Common Stock (or
other property) shall be treated as additional Shares of Restricted Stock,
Performance Stock or Shares under an Other Stock-Based Award (or other such
property), subject to the same
 
 
 
14

--------------------------------------------------------------------------------

 
 
restrictions and other terms and conditions that apply to the Shares under the
Award with respect to which such dividends are issued.
 
(c) Without limiting the foregoing, the Committee may provide in any Award
(other than Restricted Stock, Performance Stock and Other Stock-Based Awards)
that any dividend equivalents or other distributions payable with respect to the
Award while subject to any restriction or condition on payment of the Award
shall be accumulated and payment of such dividends deferred, with or without
interest, and held subject to the same restrictions or conditions as the Award,
and such other terms and conditions as the Committee may determine.
 
(d) The Committee shall establish such rules and procedures governing the
crediting of dividend equivalents, including the timing, form of payment and
payment contingencies of such dividend equivalents, as it deems are appropriate
or necessary.
 
(e) For purposes of Section 409A of the Code, unless the Committee shall
otherwise determine, such rights to dividends and dividend equivalents shall be
considered separate rights apart from the Award to which they relate.
 
12.   Transfers and Leaves of Absence.
 
For purposes of the Plan:  (a) a transfer of a Key Employee’s employment without
an intervening period from ACCO to a Subsidiary or vice versa, or from one
Subsidiary to another Subsidiary, shall not be deemed a termination of
employment and such Key Employee shall be deemed to remain in the employ of the
Company, and (b) a Key Employee who is granted in writing a leave of absence
shall be deemed to have remained in the employ of the Company during such leave
of absence; provided, for the purposes of any Incentive Stock Option, such leave
of absence shall not exceed three months or, if such leave of absence exceeds
three months the Key Employee’s right to reemployment thereafter is provided in
accordance with applicable federal or state statute or by a contract.
 
13.   Stock Adjustments; Change in Control; Divestitures.
 
(a) In the event of any merger, consolidation, stock or other non-cash dividend,
extraordinary cash dividend, split-up, spin-off, combination or exchange of
shares, reorganization or recapitalization or change in capitalization, or any
other similar corporate event, the Committee may make such adjustments as it
deems appropriate in (i) the aggregate number of shares subject to the Plan and
the number of shares that may be made subject to Awards to any individual
Participant as set forth in Section 4(a) as well as the aggregate number of
shares that may be made subject to any type of Award, (ii) the number and kind
of shares that are subject to any Option or SAR (including any such Award
outstanding after termination of employment or cessation of service as a member
of the Board of Directors) and the price per share without any change in the
aggregate price for such Award to be paid therefor upon exercise of such Award,
(iii) the number and kind of shares of outstanding Restricted Stock, (iv) the
number and kind of shares covered by a Performance Stock Unit Award (or other
applicable Performance
 
 
 
15

--------------------------------------------------------------------------------

 
 
Award), Restricted Stock Unit Award or Other Stock-Based Award, and (v) the
number or dollar amount of outstanding dividend equivalents.  Any adjustment of
any Options or SARs under this Section 13(a) shall be made in a manner so as not
to constitute a modification within the meaning of Section 424(h)(3) and Section
409A of the Code and the regulations applicable thereunder.  The determination
by the Committee as to the terms of any of the foregoing adjustments shall be
conclusive and binding.
 
(b) Change in Control.
 
(i) A “Change in Control” shall be deemed to have occurred if:
 
(A) Any person (as that term is used in Sections 13(d) and 14(d) of the Exchange
Act) is or becomes the beneficial owner (as that term is used in Section 13(d)
of the Exchange Act, and the rules and regulations promulgated thereunder), of
30% or more of the combined voting power of the then outstanding voting
securities entitled to vote generally in the election of directors (“Voting
Securities”) of ACCO, excluding, however, any acquisition of Voting
Securities:  (1) directly from ACCO, other than an acquisition by virtue of the
exercise of a conversion privilege unless the security being so converted was
itself acquired directly from ACCO, (2) by ACCO or a Subsidiary of ACCO, (3) by
an employee benefit plan (or related trust) sponsored or maintained by ACCO or
entity controlled by ACCO, or (4) pursuant to a transaction that complies with
clauses (1), (2) and (3) of Section 13(b)(i)(C);
 
(B) Individuals who, as of the Effective Date, constitute the Board of Directors
(the “Incumbent Board”) cease for any reason to constitute at least a majority
of the Board of Directors, provided that any individual becoming a director
subsequent to such Effective Date whose election, or nomination for election by
ACCO’s stockholders, was approved by a vote of at least a majority of the
directors then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office is in connection
with an actual or threatened election contest relating to the election or
removal of the directors of ACCO or other actual or threatened solicitation of
proxies or consents by or on behalf of a person other than the ACCO Board of
Directors;
 
(C) ACCO shall be merged or consolidated with, or, in any transaction or series
of transactions, substantially all of the business or assets of ACCO shall be
sold or otherwise acquired by, another corporation or entity unless, as a result
thereof, (1) the stockholders of ACCO immediately prior thereto shall
beneficially own, directly or indirectly, at least 60% of the combined Voting
Securities of the surviving, resulting or transferee corporation or entity
(including, without limitation, a corporation that as a result of such
transaction owns ACCO or
 
 
 
16

--------------------------------------------------------------------------------

 
 
all or substantially all of ACCO’s assets either directly or through one or more
subsidiaries) (“Newco”) immediately thereafter in substantially the same
proportions as their ownership immediately prior to such corporate transaction,
(2) no person beneficially owns (as such terms are used in Sections 13(d) and
14(d) of the Exchange Act, and the rules and regulations promulgated
thereunder), directly or indirectly, 30% or more, of the combined Voting
Securities of Newco immediately after such corporate transaction except to the
extent that such ownership of ACCO existed prior to such corporate transaction
and (3) more than 50% of the members of the Board of Directors of Newco shall be
Incumbent Directors; or
 
(D) The stockholders of ACCO approve a complete liquidation or dissolution of
ACCO.
 
(ii) In the event of a Change in Control, each Option and SAR held by a
Participant that is not then exercisable shall become immediately fully
exercisable and shall remain exercisable as provided in Section 6; provided,
Section 6 to the contrary notwithstanding, any Option or SAR outstanding after a
Change of Control shall be exercisable for not less than ninety days following
any termination of employment of a Key Employee or of service of a Non-Employee
Director or such shorter period as corresponds to the expiration of the term of
the Option or SAR under in accordance with the Award.
 
(iii) Unless otherwise determined by the Committee in connection with the
granting of the Award, or except to the extent that a Replacement Award is
issued to the Participant in cancellation of, and exchange for, an outstanding
Award (“Replaced Award”) of the same type in connection with the occurrence of a
Change in Control:
 
(A) All of the Shares of Restricted Stock under each such Award shall become
immediately unrestricted, and all of the Shares represented by Restricted Stock
Units under each such Award shall become immediately nonforfeitable and payable,
and for this purpose any performance objectives applicable to such Award shall
be deemed satisfied at the maximum level of performance; and
 
(B) Each Participant shall be entitled to immediate payment in full of each
Performance Award, and the performance objectives applicable to such Award shall
be deemed satisfied at the maximum level of performance.
 
(iv) An Award shall constitute a “Replacement Award” if: (A) it has a value at
least equal to the value of the Replaced Award as determined by the Committee in
its sole discretion; (B) it relates to publicly traded equity securities of ACCO
or its successor in the Change in Control or another entity that is affiliated
with ACCO or its successor following the Change in Control; and (C)
 
 
 
17

--------------------------------------------------------------------------------

 
 
its other terms and conditions are not less favorable to the Participant than
the terms and conditions of the Replaced Award (including the provisions that
would apply in the event of a subsequent Change of Control). Without limiting
the generality of the foregoing, the Replacement Award may take the form of a
continuation of the Replaced Award if the requirements of the preceding sentence
are satisfied. The determination of whether an Award constitutes a “Replacement
Award” shall be made by the Committee, as constituted immediately before the
Change of Control, in its sole discretion.
 
(c) In the case of a Key Employee whose principal employer is a Subsidiary, then
such Participant’s employment shall be deemed to be terminated for purposes of
Sections 7 through 9 as of the date on which such principal employer ceases to
be a Subsidiary (the “Divestiture Date”) and, except to the extent otherwise
determined by the Committee and set forth in the applicable Award:
 
(i) A prorated portion of the Shares of Restricted Stock under each such Award
shall become unrestricted, and a prorated portion of the Shares represented by
Restricted Stock Units under each such Award shall become nonforfeitable and
payable, with such proration to be based on the portion of the Restriction
Period elapsed through the Divestiture Date, and for this purpose any
performance objectives applicable to such Award shall be deemed satisfied at the
target level of performance; as of the Divestiture Date, the portion of such
Award which is not unrestricted or nonforfeitable, after application of this
Section 13(c)(i), shall be forfeited and canceled; and
 
(ii) A prorated portion of each Performance Award shall become earned and
payable with such proration to be based on the portion of the Performance Period
elapsed through the Divestiture Date, and for this purpose the performance
objectives applicable to such Award shall be deemed satisfied at the target
level of performance; as of the Divestiture Date, the portion of such Award
which is not earned and payable, after application of this Section 13(c)(ii),
shall be forfeited and canceled.
 
(d) The provisions of Section 13(b) and Section 13(c) shall control over any
inconsistent provision that is less favorable to Participants in Sections 6
through 9.  Payment of any Award becoming immediately payable under this Section
13 shall be deferred as may be necessary to satisfy Section 409A of the Code.
 
14.   Detrimental Activity.
 
If a Participant engages in detrimental activity at any time (whether before or
after termination of employment), any Award that has not been paid (including,
without limitation, lapse of restrictions on Restricted Stock and exercise of an
Option or SAR) to such Participant prior to the date such activity has been
determined by the Committee to constitute detrimental activity shall be
forfeited and shall never become payable.  Unless otherwise provided under the
Award, for purposes of this Section 14, “detrimental activity” shall mean
willful, reckless or grossly negligent activity that is determined by
 
 
 
18

--------------------------------------------------------------------------------

 
 
the Committee, on a case-by-case basis, to be detrimental to or destructive of
the business or property of ACCO or any Subsidiary.  Any such determination
shall be conclusive and binding for the purposes of the Plan.  Notwithstanding
the foregoing, no Award shall be forfeited or become not payable by virtue of
this Section 14 on or after the date of a Change in Control; provided, any
covenant or restriction on Participant conduct, and the consequences for a
breach thereof, set forth in an Award shall control over any inconsistent
forgoing provision of this Section 14.
 
15.   Amendment and Termination.
 
The Board of Directors shall have the authority to amend, suspend or terminate
the Plan at any time, including the authority to change the amount of the
aggregate Fair Market Value of the Shares subject to Incentive Stock Options
first exercisable in any calendar year under Section 6 to the extent provided in
Section 422, or any successor provision, of the Code.  Except as otherwise
provided in the Plan, the Board of Directors shall not, without approval of the
stockholders of ACCO, increase the maximum number of Shares authorized for the
Plan, nor change the class of eligible employees to other than Key Employees,
nor change the class of eligible recipients of Director Awards to other than
Non-Employee Directors, nor reduce the basis upon which the minimum Option or
SAR price is determined, nor extend the period within which Awards under the
Plan may be granted under Section 4(e), nor provide for an Option or SAR that is
exercisable more than seven years from the date it is granted except in the
event of death, nor amend Section 6(g).  In the event of any such amendment,
suspension or termination, the Board of Directors shall have no power to change
the terms of any Award theretofore granted under the Plan so as to adversely
affect the rights of a Participant without the written consent of the
Participant whose rights would be affected by such change except to the extent,
if any, provided in the Award.
 
16.   Foreign Awards.
 
(a) The Committee or its delegate authorized pursuant to Section 3 may grant
Awards to Key Employees who are subject to the tax laws of nations other than
the United States, which Awards may have terms and conditions that differ from
the terms thereof as provided elsewhere in the Plan for the purpose of complying
with the foreign tax laws.  Awards of Options and SARs may have terms and
conditions that differ from Incentive Stock Options, Nonqualified Stock Options
and SARs for the purposes of complying with the foreign tax laws, provided that
the Committee and not its delegate shall determine the terms and conditions
thereof.
 
(b) The terms and conditions of Options and SARs granted under Section 16(a) may
differ from the terms and conditions which the Plan would require to be imposed
upon Incentive Stock Options, Nonqualified Stock Options and SARs if the
Committee determines that the grants are desirable to promote the purposes of
the Plan for the Key Employees identified in Section 16(a) and Section 16(b);
provided that the Committee may not grant such Options or SARs that do not
comply with the limitations of Section 16(a).
 
 
 
19

--------------------------------------------------------------------------------

 
 
17.   Taxes.
 
ACCO shall have the right to deduct from any cash payment made under the Plan
any federal, state or local income or other taxes required by law to be withheld
with respect to such payment.  It shall be a condition to the obligation of ACCO
to deliver Shares upon the exercise of an Option or SAR, upon payment of a
Performance Award, upon delivery of Restricted Stock or upon exercise,
settlement or payment of Restricted Stock Units or any Other Stock-Based Award
that the Participant pay to ACCO such amount as may be requested by ACCO for the
purpose of satisfying any liability for such withholding taxes.  Unless
otherwise determined by the Committee, under any Award the Participant may
elect, in accordance with any conditions set forth in such Award, to pay any
withholding taxes in Shares.
 
18.   Effective Date.
 
This amendment and restatement of the Plan shall be effective on and as of the
date on which it is approved by a majority of the voting stockholders of ACCO
(“Effective Date”).
 
 
20
 